Citation Nr: 0616969	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Boston, Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected bilateral high frequency hearing loss.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970 and April 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  



FINDING OF FACT

The service-connected bilateral high frequency hearing 
disability currently is not shown to be manifested by worse 
than a Level II impairment of auditory acuity in either ear.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected bilateral high frequency 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2003 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the VCAA notice was issued prior to the appealed July 
2003 rating decision.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed July 2003 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a May 1971 rating decision, the RO granted service 
connection for the high frequency hearing loss and assigned a 
noncompensable evaluation.  

In November 2002, the veteran filed the instant claim for a 
compensable evaluation for the service-connected bilateral 
high frequency hearing loss.  

A May 2003 VA audiology examination report indicates that the 
veteran's claims file was reviewed. The veteran reported 
difficulty listening in background noise.  He denied having 
had occupational noise exposure.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
70
60
LEFT

15
40
50
45

The average pure tone threshold, in decibels was 44 for the 
right ear and 38 for the left ear.  His speech recognition 
ability was 96 percent correct in the right ear and 88 
percent correct in the left ear.  

The diagnosis was that of mild to severe high frequency 
hearing loss in the right ear and mild to moderate high 
frequency hearing loss in the left ear.  The examiner stated 
that the hearing loss and tinnitus was consistent with 
military noise exposure.  

The April 2005 VA audiology examination indicates that the 
veteran's claims file was reviewed. The veteran reported 
having difficulty in hearing with background noise.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
65
60
LEFT

15
40
50
40

The average pure tone threshold, in decibels was 43 for the 
right ear and 36 for the left ear.  His speech recognition 
ability was 90 percent correct in the right ear and 92 
percent correct in the left ear.  

The diagnosis was that of mild to moderately severe high 
frequency hearing loss in the right ear and mild to moderate 
high frequency hearing loss in the left ear.  

The RO has assigned a no percent rating for the veteran's 
bilateral high frequency hearing loss in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2005).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this case, the May 2003 VA audiology examination showed 
that the average decibel threshold (for the frequencies of 
1000, 2000, 3000 and 4000 hertz) was 44 decibels for the 
right ear, with speech discrimination of 96 percent correct.  
The average decibel threshold for the left ear was 38 
decibels, with speech discrimination of 88 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in the right ear and Level II hearing 
acuity in the left ear, which results translate to a rating 
of no percent.  Diagnostic Code 6100.  

The April 2005 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 43 decibels for the right ear, with 
speech discrimination of 90 percent correct.  

The average decibel threshold for the left ear was 36 
decibels, with speech discrimination of 92 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level II hearing acuity in the right ear, and Level I hearing 
acuity in the left ear, which results translate to a rating 
of no percent.  Diagnostic Code 6100.  

Overall, the evidence is against the veteran's claim for a 
compensable evaluation for the service-connected bilateral 
high frequency hearing loss, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased compensable evaluation for the service-connected 
bilateral high frequency hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


